Case 2:19-cv-05165-JS-AKT Document 45 Filed 12/18/19 Page 1 of 4 PageID #: 1227



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------------------------------)(
 JS, a minor 17 years of age, by her mother and natural guardian, LINDA SNYDER,                       19-CV-5165 (JS)(AKT)
 individually and on behalf of all those other 16 and 17 year old minors arrested by
 the Nassau County Police Department and coerced into entering and appearing in                         AFFIRMATION IN
 the Nassau County Adolescent Diversion Program (ADP) without the statutory                              OPPOSITION TO
 protections afforded to other criminal defendants in the County of Nassau, and                       PLAINTIFF'S AMENDED
 LINDA SNYDER, individually and on behalf of all others whose cellular phone-
                                                                                                        ORDER TO SHOW
 electronic devices are seized by law enforcement officers without a warrant or
                                                                                                             CAUSE
 under exigent circumstances in Nassau County;
 LINDA SNYDER, individually and on behalf of all those other persons in Nassau
 County and whose cellular phones and smart phones had seized but have not yet
 been returned although no circumstances exist which might justify law
 enforcement officials in retaining those devices; and J.S., a minor, LINDA
 SNYDER, individually and on behalf of all the parents of those 16 and 17 year old
 minors arrested by the Nassau County Police Department and coerced into entering
 the Nassau County Adolescent Diversion Program (ADP) who underwent
 psychological examination and questioning by the Nassau County Probation
 Department without informed consent, the presence of an attorney or HIPAA
 release and from whom information was dissemination to the Nassau County
 District Attorney's Office,

                                                                                        Plaintiffs,
                                             -against-

 COUNTY OF NASSAU, MADELINE SINGAS as Nassau County District
 Attorney, PATRICK J. RYDER as Commissioner of Police, Nassau County Police
 Department; and the NASSAU COUNTY POLICE DEPARTMENT; Nassau
 County Police Detective DAMIEN SUAREZ #8794, Nassau County Police
 Detective BRENDAN C. GIBBS (#8774) individually and in their official
 capacity, NASSAU COUNTY POLICE OFFICERS JOHN AND JANE DOE #1-
 10, individually and in their official capacity; and HEMPSTEAD POLICE
 OFFICERS JOHN AND JANE DOE #1-10, individually and in their official
 capacity as officers of the Village of Hempstead Police Department, Hempstead
 Police Officer ROTH No. 1252, individually and in his official capacity; and the
 Village of Hempstead Police Department; JOHN PLACKIS, as Director of
 Probation, and Nassau County Department of Probation, N. SCOTT BANKS as
 Attorney in Chief, L:egal Aid Society of Nassau County; HON. JANET DIFIORE
 as Chief Judicial Officer of the State of New York and Chief Judge of the Court of
 Appeals; HON. NORMAN ST. GEORGE, District Administrative Judge, County
 of Nassau in the representative capacities as the administrative and procedural
 managers and supervisors of the Unified Court System of the 1oth Judicial District;
 MARY MCCORMICK, as C.E.O. of Center for Court Innovation Fund for the
 City of New York and the Center for Court Innovation, and BRANDON
 CHAMBERS,

                                                                                     Defendants.
 ---------------------------------------------------------------------------------------)(
Case 2:19-cv-05165-JS-AKT Document 45 Filed 12/18/19 Page 2 of 4 PageID #: 1228



         MICHAEL C. BECKER, an attorney admitted to practice in the United States District

  Court for the Eastern District of New York, declares, pursuant to 28 U.S.C. § 1746, under penalty

  of perjury as follows:

         1.      I am a member of the law firm of RUTHERFORD & CHRISTIE, LLP, attorneys

 for MARY MCCORMICK, as C.E.O. of Center for Court Innovation Fund for the City of New

 York and the Center for Court Innovation (hereinafter collectively "Court Innovation"). I am fully

 familiar with the facts and circumstances of this matter based upon my ongoing representation of

 Court Innovation and my review of the file maintained by my office in this matter.

         2.      This affirmation is submitted in opposition to the Plaintiff's Amended Order to

 Show Cause seeking a preliminary injunction and class certification.

         3.      Court Innovation hereby joins in and adopts the preliminary statements, procedural

 histories, statements of facts and arguments set forth in the Memorandums of Law submitted by:

 (1) Lori L. Pack, Esq. dated December 16, 2019, on behalf of the State defendants Opposition to

 a Preliminary Injunction and Class Certification; and (2) Joseph P. Muscarella, dated December

 18, 2019, on behalf of the Legal Aid defendants in Opposition to the plaintiffs' Amended Order to

 Show Cause, as if fully set forth herein and in support of the relief requested by Court Innovation.

         WHEREFORE, it is respectfully requested that this Honorable Court deny the plaintiffs'

 application in all respects.

 Dated: New York, New York
        December 18, 2019

                                       Respectfully submitted,

                                       RUTHERF.ORD & CHRISTIE, LLP

                                       BvA.~~~Michael C. Becker, Esq.
                                              Attorneys for Defendants
Case 2:19-cv-05165-JS-AKT Document 45 Filed 12/18/19 Page 3 of 4 PageID #: 1229



                                           Mary McCormick, as C.E.O. of
                                           Center for Court Innovation Fund
                                           For The City of New York and
                                           Center for Court Innovation
                                           800 Third A venue, 9th Floor
                                           New York, New York 10022
                                           (212) 599-5799
                                           Our File No.: 215.710

 TO:   VIA ECF ONLY

       Cory H. Morris, Esq.
       Attorney for Plaintiffs

       Pablo A. Fernandez, Esq.
       Deputy County Attorney
       Attorney for Nassau County Defendants

       Lori L. Pack, Esq.
       Assistant Attorney General
       Attorney for State Defendants

       Joseph P. Muscarella, Esq.
       Attorney for Legal Aid Defendants

       William J. Gary, Esq.
       Attorney for Village Defendants
Case 2:19-cv-05165-JS-AKT Document 45 Filed 12/18/19 Page 4 of 4 PageID #: 1230




                                     CERTIFICATE OF .SERVICE


           I HEREBY CERTIFY that a copy of the foregoing AFFIRMATION IN OPPOSITION

 TO PLAINTIFF'S AMENDED ORDER TO SHOW CAUSE was furnished via ECF -

 Electronic Court Filing to:

           Cory H. Morris, Esq.
           Attorney for Plaintiffs

           Pablo A. Fernandez, Esq.
           Deputy County Attorney
           Attorney for Nassau County Defendants

           Lori L. Pack, Esq.
           Assistant Attorney General
           Attorney for State Defendants

           Joseph P. Muscarella, Esq.
           Attorney for Legal Aid Defendants

           William J. Gary, Esq.
           Attorney for Village Defendants


 on this   18th   day of December, 2019



                                           ~d/C~--
                                          :::::::....::::~ker, Esq.
